Exhibit 10.7.5

Date: May 22, 2012

To

Ormat Industries Ltd. (“OIL”)

Ormat Technologies Inc. (“OTec”)

Re: Non-Competition Undertaking

 

WHEREAS    Bronicki Investments Ltd. an Israeli company (Company no.
51-255064-1) (the “Seller”) and FIMI ENRG, Limited Partnership, a newly formed
Israeli limited partnership and FIMI ENRG, L.P., a newly formed Delaware limited
partnership (collectively, the “Buyer”), have executed on March 16, 2012 the
Share Purchase Agreement with respect to the purchase of shares of OIL and will
execute, at the Closing (as defined under the Share Purchase Agreement), the
Shareholders Agreement (together, the “Transaction Documents”); WHEREAS    the
Transaction Documents set forth the Seller’s and the Buyer’s rights and
obligations with respect to their joint control of OIL and their indirect
control of OTec, a subsidiary of OIL; and WHEREAS    the undersigned is a
shareholder of the Seller which is the controlling shareholder of OIL, as well
as an officer of OTec and a director of OIL and OTec.

NOW THEREFORE, the undersigned agrees as follows:

 

1. This Undertaking shall be in addition to and shall not derogate from the
undersigned’s non-compete obligations under his/her employment agreement with
OTec, dated July 1, 2004, as amended from time to time (“Employment Agreement”).

 

2. Until four (4) years following the later of (i) the termination of the
undersigned’s services as a consultant to, and an officer of, both OIL and OTec,
and (ii) the termination of the services of the last of Yehudit Bronicki, Lucien
Bronicki and Yoram Bronicki as a consultant to or an officer of both of OIL and
OTec (the “Restricted Period”), the undersigned undertakes that:

she will not, directly or indirectly, be employed by, consult to or otherwise
perform services for, own, manage, operate, join, control or participate in the
ownership, management, operation or control of or be connected with, in any
manner, a Competitor (as defined below); provided however that nothing herein
shall prevent the purchase or ownership by the undersigned of shares which
constitute less than 2% of the outstanding securities of a publicly held entity,
if the undersigned has no other relationship with such entity.

“Competitor” shall mean any entity and/or person engaged in the Field of
Operation.

“Field of Operation” shall mean any activity and/or field of operations in which
OIL or any subsidiary directly or indirectly owned thereby, is engaged at
anytime within the 24 months prior to the time of termination of the
undersigned’s services as an officer of or consultant to OIL or OTec.

 

3. The provisions of this undertaking shall be subject to applicable law and, to
the extent legally required, an exemption by the General Director of the Israel
Antitrust Authority according to the Restrictive Trade Practices Law of 1988;
provided, however, that if such exemption is not obtained, the duration of this
Undertaking shall be shortened in writing to the maximum period permitted by
law.

IN WITNESS WHEREOF, the undersigned executed this Undertaking as of the day and
year first above written:

 /s/ Yehudit Bronicki

Yehudit Bronicki